DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 5/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hampden-Smith et al. (US 2012/0321783).
Regarding claim 1 and 7-8
Hampden-Smith discloses a color printing method comprising the steps of printing an ink comprising metallic nanoparticles (i.e. dispersion) on the surface of a substrate, whereby a piezo-electric or thermal ink-jet printing (i.e. jetting) may be used to form a pattern.  Hampden-Smith teaches that the metallic nanoparticles may be a metal oxide, and that the substrate maybe a ceramic (paragraphs 0036, 0072, 0080, and 0116).
Hampden smith teaches that after printing the ink may be treated by heating or applying radiation (i.e. energy) such as microwaves (which would also cause heating) under conditions which change a physical or chemical property (i.e. reaction) of the ink deposited on the substrate (paragraph 0093).
As such Hampden-Smith anticipates the claim.  

Regarding claim 3
Hampden-Smith teaches the use of metals such as titanium, chromium, iron, cobalt, nickel, tungsten (paragraph 0039). 
In the alternative, though Hampden-Smith teaches additional metals, it would have been prima facie obvious to select one of these metals from the short finite list provided by Hampden-Smith.
Regarding claim 4
Hampden-Smith teaches that the metal nanoparticles in one embodiment can be about 5 to about 25 wt % of think composition (paragraph 0049).
Regarding claim 5
Hampden-Smith teaches that the nanoparticles comprise two-phases and that a second phase can be a dye or pigment, which changes the color of the metal nanoparticles from the native metallic color to another color, and that the metallic color achieved is selected from the group consisting of silver, copper, bronze, gold, and black (paragraph 0041), i.e. a color that is not white.
Regarding claim 6

In the alternative it would have been prima facie obvious to select glass as the substrate from the short finite list.
Regarding claim 10
It is noted that glass is generally colorless.
In the alternative it would have been obvious to use colorless glass.

Claims 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hampden-Smith et al. (US 2012/0321783), as applied to claim 1 above.
Regarding claim 2
Hampden-Smith teaches the use of microwaves, but does not teach the frequency of the radiation. However, the selection of the optimal frequency of radiation to use would have been determined through routine experimentation in the art in discovering the absorption maxima of the ink and/or substrate, and as such the claimed frequency range is seen as obvious absent a showing of new or unexpected results.
With respect to the microwave properties (i.e. tangent loss) of the nanoparticles and the substrate, it is noted that these are properties of the composition(s), and the reference teaches nanoparticles and substrates which read directly on the composition(s) claimed in the method. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious 
Regarding claim 9
Hampden-Smith teaches that the preferred heating time and temperature will depend on the nature of the desired feature (paragraph 0096), and that temperatures of not higher than about 300 C are used (paragraph 0100). As the temperature range of the reference overlaps the claimed range, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734